Citation Nr: 1104013	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 
1970. 

This matter comes before the Board of Veterans' Appeals (the 
Board) from a November 2006 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A December 2002 VA treatment record reflects that the Veteran 
reported that he retired from his job because of a back injury.  
A February 2003 VA treatment record reveals that the appellant 
was receiving Social Security disability benefits, and it appears 
that the claimant is receiving Social Security disability 
benefits in part due to his back disorder.  Therefore, the RO 
must obtain records from the Social Security Administration.

At the October 2007 hearing, the Veteran testified that he was 
treated at either the Bath or Batavia, New York, VA Medical 
Centers immediately after service.  The RO requested all records 
from both facilities from July 1970 to December 1993.  Both 
facilities indicated that no such records existed.  Previously, 
in a June 1994 claim, the appellant alleged that he had been 
treated at the Bath VA Medical Center for the prior three years.  
In August 1994, the RO requested records from that facility from 
May 1991 to the present, but the only records submitted were 
dated in 1994.  In fact, a January 13, 1994, VA treatment record 
from that facility shows that the claimant was there to register 
as an outpatient at that facility on that date.  In light of the 
foregoing, the RO must initially determine whether a formal 
finding of Federal record unavailability should be made regarding 
records from those two facilities.  Cf.  M21-MR, Part I, Chapter 
1, Section C5(f).
 
In his April 2006 claim, the Veteran asserted that he filed his 
claim in November 2004 and requested that records from the 
Buffalo VA Medical Center be obtained.  The RO requested records 
from that facility from August 2006 to October 2008.  The RO 
should attempt to obtain all pertinent records from the Buffalo 
VA Medical Center from November 2004 to August 2006 and since 
October 2008.

Finally, in a January 2008 VA discharge summary from the Buffalo 
VA Medical Center, Dr. Gavett indicated in the "identifying 
data" section that the Veteran has a history of "chronic back 
pain secondary to injury during military service and disc disease 
with 'pinched nerves.'"  The RO should contact Dr. Gavett-who 
is listed as a VISN-2 VA employee-to determine whether this 
notation is her medical opinion or just a history reported by the 
appellant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether any 
additional attempts to obtain records from the 
Bath and Batavia, New York, VA Medical Centers 
would be futile.  If the RO determines that 
any additional attempts would be futile, the 
RO must explain in writing why further 
attempts to locate or obtain any government 
records would be futile.  The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain that 
evidence; and (c) describe any further action 
it will take with respect to the claim.  The 
claimant must then be given an opportunity to 
respond.

2.  The RO should obtain all pertinent 
records pertaining to treatment of the 
Veteran's back disorder from the Buffalo VA 
Medical Center from November 2004 to August 
2006 and since October 2008.  Any such 
records so obtained should be associated with 
the appellant's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

3.  The RO should contact the Social Security 
Administration in order to obtain, if 
available, any records pertaining to the 
Veteran of disability benefits from that 
agency.  Any such records so obtained should 
be associated with the appellant's VA claims 
folder.  If the RO cannot locate any 
pertinent records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

4.  The RO must contact Dr. Gavett at the 
Buffalo VA Medical Center (VISN 2) and submit 
the Veteran's claims file to her for review.  
The RO must ask Dr. Gavett to prepare a 
statement indicating whether she was making a 
medical conclusion when she indicated in the 
"identifying data" section of the January 
2008 discharge summary (located in Volume 2 
of the claims file) that the Veteran had a 
history of "chronic back pain secondary to 
injury during military service and disc 
disease with 'pinched nerves'" or whether 
she was simply reporting a history given by 
the appellant.  The reasoning behind her 
conclusion must be provided in writing.

5.  Thereafter, the RO should readjudicate 
the application to reopen the claim of 
entitlement to service connection for back 
disorder.  If the benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


